                         4:19-cv-04104-SLD-JEH # 24         Page 1 of 3
                                                                                                 E-FILED
                                                                 Monday, 28 December, 2020 06:54:55 PM
                                                                            Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS




RIKKI GUAJARDO, on behalf of herself, and
   all others similarly situated,

        Plaintiff,
                                                  Civil Action No. 4:19-cv-04104-SLD-JEH
   v.

SKECHERS USA, INC.,

        Defendant.



        NOTICE OF DEFENDANT SKECHERS USA, INC.’S MOTION TO DISMISS
                  PLAINTIFF’S SECOND AMENDED COMPLAINT

        PLEASE TAKE NOTICE that, pursuant to Federal Rules of Civil Procedure 12(b)(1) and

12(b)(6) and upon the accompanying Memorandum of Law in Support of Defendant Skechers

USA, Inc.’s (“Skechers”) Motion to Dismiss Plaintiff’s Second Amended Complaint and the

Declaration of Hannah Y. Chanoine dated December 28, 2020 submitted herewith, and upon all

pleadings and proceedings previously had herein, Skechers will move this Court, at the United

States District Courthouse located at 131 E. 4th Street, Davenport, Iowa 52801, to dismiss the

Second Amended Complaint against Skechers with prejudice and granting any such other and

further relief as the Court deems just.
                    4:19-cv-04104-SLD-JEH # 24      Page 2 of 3




Dated: December 28, 2020                  Respectfully submitted,
       New York, NY
                                          /s/ Hannah Y. Chanoine
                                          Hannah Y. Chanoine
                                          O’MELVENY & MYERS LLP
                                          7 Times Square
                                          New York, New York 10036
                                          Ph. (212) 326-2000
                                          Fx. (212) 326-2061

                                          Jeffrey A. Barker (application for
                                          admission pending)
                                          1999 Avenue of the Stars, 7th Floor
                                          Los Angeles, CA 90067
                                          Ph. (310) 246-6763
                                          Fx. (310) 246-6779

                                          Ruth E. Goldwater McCoy (ARDC #:
                                          6201239)
                                          LEWIS BRISBOIS BISGAARD
                                          & SMITH LLP
                                          550 West Adams Street, Ste. 300 Chicago,
                                          IL 60661
                                          Ph: (312) 463-3360
                                          Fx: (312) 345-1778

                                          Attorneys for Defendant




                                      2
                        4:19-cv-04104-SLD-JEH # 24           Page 3 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS

RIKKI GUAJARDO, on behalf of herself, and
all others similarly situated,

                  Plaintiff,

       v.                                           Civil Action No. 4:19-cv-04104-SLD-JEH

SKECHERS USA, INC.,

                  Defendant.


                                CERTIFICATE OF SERVICE


         I, hereby certify that on the 28th day of December 2020, the foregoing has been served on
all parties via the Clerk of the District Court using the Court’s CM/ECF system.


                                                  /s/ Hannah Y. Chanoine
                                                 Hannah Y. Chanoine
                                                 O’MELVENY & MYERS LLP
                                                 7 Times Square
                                                 New York, New York 10036
                                                 Ph. (212) 326-2000
                                                 Fx. (212) 326-2061

                                                 Attorneys for Defendant




                                               17
